PER CURIAM
Defendant was charged with (1) assault in the fourth degree and (2) failure to appear in the second degree. Defendant, who represented himself, waived a jury, and the trial court convicted him on both charges. Defendant appeals, seeking reversal of the convictions.
We hold that there was sufficient evidence to convict defendant on the first charge. The state concedes that the trial court erred in convicting on the second charge.
Conviction for assault in the fourth degree affirmed; conviction for failure to appear in the second degree reversed and remanded for a new trial.